  4:20-cv-00244-JD-TER         Date Filed 02/05/21         Entry Number 249   Page 1 of 11




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION


MICHAEL E. WOLFE,                                      )    C/A No. 4:20-0244-JD-TER
                                                       )
                                     Plaintiff,        )
                                                       )
vs.                                                    )
Nfn. Churray,                                          )
Officer Kayla Shervey,                                 )             ORDER
Nfn. Mocccabello,                                      )
Nfn. Caldwell, Sgt.                                    )
Nfn. Perks, Lt.                                        )
Nfn Lasley, Captain,                                   )
Nfn Toth, Captain,                                     )
Jimmy Pacheco, licensed clinical psychiatrist,         )
Kathy Wyant, Human Servs. Coord.,                      )
Nfn Early, Associate Warden,                           )
Donna Ashley-Harouff, nurse,                           )
Amy Enloe, field nurse practitioner,                   )
Nfn Glen, deputy warden,                               )
Nfn Osborne, registered nurse,                         )
Thomas Overman, registered nurse,                      )
Dr. McRee,                                             )
Nfn Welch, transportation sgt.,                        )
L. Harris, registered nurse,                           )
Ashley Grimsley, registered nurse,                     )
Katherine Burgess, registered nurse,                   )
James Smith, Human Services Coordinator                )
Nfn Palmer, Captain/Unit Manager,                      )
Defendants.                                            )
                                                       )
                                                       )
                                     Defendants.       )
______________________________________                 )

       This is a civil action filed pro se by Michael E. Wolfe (“Plaintiff”). This matter

is currently before the court on numerous Motions to Compel filed by the Plaintiff.

       In each of the motions, Plaintiff does not deny that the Defendants responded
                                                   1
  4:20-cv-00244-JD-TER     Date Filed 02/05/21   Entry Number 249     Page 2 of 11




to the discovery but argues that the answers were not sufficient. The court has

reviewed the motions and the responses.

ECF No. 206

      In the Motion to Compel production of documents, (ECF No. 206), Plaintiff

asserts that Defendants did not produce for inspection and copying the documents

requested in Request to Produce Numbers 7 and 8. Each will be discussed.

      Request #7:         Identify and attach a copy of any and all records
                          from the SCDC’s Division of Classification and
                          Inmate Record for Plaintiff from February of 2018-
                          March of 2019.

      Response:           Objection. Irrelevant, unduly burdensome, not likely
                          to lead to admissible evidence. Plaintiff is not
                          entitled to any specific classifications or housing
                          assignments.

      In the motion to compel, Plaintiff argues that the “request is relevant, is

necessary, and is only pertaining to the Plaintiff. Plaintiff has a valid due process

‘liberty interest’ claim and depriving him of his own classification records will

deprive him of material evidence regarding that claim.” Defendants responded as

follows:

             The requested detailed information is irrelevant. Plaintiff
             does not complain of his SCDC classification within his
             complaint. He alleges his hand was closed an a door flap,
             he received inadequate treatment of his chronic testicular
             cysts and neuropathy, was strip-searched in front of 3 men
             and 3 women and involuntarily committed to the

                                          2
  4:20-cv-00244-JD-TER       Date Filed 02/05/21    Entry Number 249      Page 3 of 11




             psychiatric hospital on two occasions. The Plaintiff
             continues on his fishing expedition to add more Defendants
             whose names appear in his records until the time for
             discovery has run.

      In his complaint, Plaintiff alleges he was moved to the psychiatric hospital on

two occasions for retaliation for filing another case. Therefore, this Motion to Compel

is granted to the extent Defendants are to provide Plaintiff with the documentation

requested except for any parts that are deemed restricted and/or a security risk. If there

are parts deemed restricted and/or a security risk, Defendants are to include with their

response an explanation for any redaction sufficiently describing why the redaction

was made. Defendants are to provide Plaintiff with the requested documentation

within fifteen days of the date of this order.

      Request #8:          Identify and attach a copy of any and all documents
                           and records located in Plaintiff’s Warden Jacket
                           from February 2018-March 2019.

      Response:            Objection. Overly burdensome, not sufficiently
                           limited in time and scope.

      In the Motion to Compel, Plaintiff argues that the request is not overly

burdensome and that he has requested documents from a specified time, the time of

his claims. Plaintiff asserts that he is entitled to any and all documents from his

warden jacket regarding the times of his alleged violations.

      In their response to the Motion, Defendants argue that the requested information


                                            3
  4:20-cv-00244-JD-TER       Date Filed 02/05/21    Entry Number 249       Page 4 of 11




is irrelevant, that Plaintiff continues on a fishing expedition to add other defendants,

that Plaintiff makes no complaints that would be addressed by the Warden’s record,

and information contained therein would present a security risk to officers and staff.

       This Motion to Compel Request No. 8 is granted to the extent Defendants are

to provide a copy of the documents and records located in Plaintiff’s Warden jacket

from February 2018-March 2019 to the Plaintiff within fifteen days or provide to the

court for review by affidavit or other appropriate evidence detailing the reasons why

these reports “would present a security risk to officers and staff.” If there is a security

risk, Defendants are to provide more information as the type of risk in the affidavit to

the court.



ECF No. 207

       In the Motion to Compel, (ECF No. 207), Plaintiff asserts that Defendants did

not provide sufficient responses to Interrogatory numbers 3, 4, 5, and 6 directed to

Defendant Harris. Each will be discussed.

ECF # 207 Interrogatories 3 and 4:

       Interrogatory #3: After Plaintiff went to USC Neurology from Perry’s
                         RHU on 2/28/18 was he supposed to follow up with
                         USC Neurology in 90 days?

       Answer:              This Defendant does not know the answer to this
                            interrogatory.

                                            4
  4:20-cv-00244-JD-TER       Date Filed 02/05/21   Entry Number 249      Page 5 of 11




      Interrogatory #4:     After Plaintiff went to USC Neurology from Perry’s
                           RHU on 2/28/18 did he have to wait 8 months for his
                           follow-up appointment?

      Answer:              This Defendant does not know the answer to this
                           interrogatory.

      In Plaintiff’s motion to compel (ECF No. 207), he argues that “these answers

are evasive and or incomplete and through exercising due diligence and reflection of

the record these answers can be provided.”

      Defendants responded to the motion to compel stating that Defendant Harris has

“no independent recollection of the encounters inquired to by the Plaintiff, therefore,

the best response to these interrogatories are the medical records provided to the

Plaintiff in response to his first request for production of documents.” (ECF No. 215).



      Defendants responded to the motion by simply craving reference to medical

records without identifying a specific record by date, bates stamp or page number

where the answer to the interrogatory was located. A party is required to answer each

interrogatory, to the extent it is not objected to, separately and fully in writing under

oath pursuant to the Federal Rules of Civil Procedure Rule 33(b)(3). While a response

pursuant to Rule 33(d) may be sufficient, the undersigned finds that referencing the

medical records as a whole for a period of over a year does not comply with Rule



                                           5
  4:20-cv-00244-JD-TER          Date Filed 02/05/21      Entry Number 249         Page 6 of 11




33(b)(3).1 Therefore, the Motion to Compel with regard to Interrogatories #3 and #4

is granted. Defendants should identify any particular medical record responsive to the

particular interrogatory within fifteen days of the date of this order.

       Interrogatory # 5: If an inmate has a outside follow-up appointment
                          with the Neurologist set for 90 days is it typical for
                          this inmate to have to wait 8 months before he’s able
                          to go to this appointment?

       Answer:                This Defendant does not know the answer to this
                              interrogatory.

       Interrogatory #6: If an inmate’s outside medical appointment has to be
                         re-scheduled, what is the typical length of time this
                         inmate will have to wait on the re-scheduled
                         appointment? (You don’t have to give an exact
                         amount of time only an estimate).

       Answer:                This Defendant does not know the answer to this
                              interrogatory. This Defendant has not researched an
                              “average” time for receiving rescheduled
                              appointments. Appointments are frequently
                              rescheduled for various reasons.

       In the Motion to Compel, Plaintiff argues that “[t]his Defendant is a registered

nurse who is a seasoned SCDC Medical personnel with experience therefore through


       1
         A party answering an interrogatory invoking the option to produce business records
must specify the information that the requesting party should review in sufficient detail to enable
the requesting party to locate and identify the information in the documents at least as readily as
the answering party. The response should point to specific documents, by name or bates number,
rather than pointing generally to document productions. Samsung Electronics America, Inc. v.
Yang Kun Chung, 321 F.R.D. 250 (N.D. Tex. 2017). See also Hege v. Aegon USA, LLC, 2011
WL 1119871 (D. S.C. Mar. 25, 2011), (“[T]he burden on the respondent must be significant;
information that can readily be found by simple reference to documents is insufficient.”)

                                                 6
  4:20-cv-00244-JD-TER         Date Filed 02/05/21   Entry Number 249     Page 7 of 11




due diligence a answer can be provided, its not broad and is asked in a specified

fashion.” (ECF No. 207). Defendant’s response to the motion was that “[t]his

Defendant answered these hypothetical questions to the best of her ability.” (ECF No.

215).

        The Motion to Compel is denied with respect to Interrogatories Nos. 5 and 6.

Defendant Harris states that she does not know the answer to the hypothetical

questions. Based on the broad, open-ended hypothetical question presented, Defendant

Harris has adequately responded to Interrogatories #5 and #6.



ECF No. 227

        In the Motion to Compel (ECF # 227), Plaintiff requests that the court compel

Defendants to respond to Interrogatories Nos. 1-5.

        Interrogatory No. 1:              Identify and attach a copy of Perry CI’s
                                          RHU duty roster for the night of
                                          August 7, 2018, which specifies each
                                          officers duty post.

        Supplemental Response:            Objection. Irrelevant not likely to lead
                                          to admissible evidence. Plaintiff has not
                                          indicated there are officers names he
                                          does not know and is merely fishing for
                                          names to amend his complaint again.


        Interrogatory #2:                 Identify and attach a copy of Perry CI’s
                                          RHU duty roster for the day of January

                                            7
4:20-cv-00244-JD-TER   Date Filed 02/05/21   Entry Number 249     Page 8 of 11




                                  2, 2019. which specifies each officers
                                  duty post.

   Supplemental Response:         Objection. Irrelevant not likely to lead
                                  to admissible evidence. Plaintiff has not
                                  indicated there are officers names he
                                  does not know and is merely fishing for
                                  names to amend his complaint again.

   Interrogatory #3:              Identify and attach a copy of Perry CI’s
                                  RHU duty roster for the night of
                                  January 2, 2019, which specifies each
                                  officers duty post.

   Supplemental Response:         Objection. Irrelevant not likely to lead
                                  to admissible evidence. Plaintiff has not
                                  indicated there are officers names he
                                  does not know and is merely fishing for
                                  names to amend his complaint again.

   Interrogatory #4:              Identify and attach a copy of Perry CI’s
                                  RHU duty roster for the date of January
                                  3, 2019 which specifies each officers
                                  duty post.

   Supplemental Response:         Objection. Irrelevant not likely to lead
                                  to admissible evidence. Plaintiff has not
                                  indicated there are officers names he
                                  does not know and is merely fishing for
                                  names to amend his complaint again.

   Interrogatory #5:              Identify and attach a copy of Perry CI’s
                                  RHU duty roster for the dat of October
                                  17, 2018, which specifies each officers
                                  duty post.

   Supplemental Response:         Objection. Irrelevant not likely to lead
                                  to admissible evidence. Plaintiff has not

                                    8
  4:20-cv-00244-JD-TER       Date Filed 02/05/21    Entry Number 249       Page 9 of 11




                                         indicated there are officers names he
                                         does not know and is merely fishing for
                                         names to amend his complaint again.

      In the Motion to Compel, Plaintiff asserts that he has requested the duty rosters

for the dates only related to his claims. Plaintiff asserts that he attached Exhibit D4

which is a letter to the Defendants’ counsel which reflects him making a second

attempt to have them produce the records by “telling them he is not going to amend

the complaint again” and the documents in question are directly related to the

Plaintiff’s claims. (ECF No. 227).

      In Defendants’ response, they assert that the requested information is irrelevant

in that Plaintiff has already named defendants in this matter and avers by both letter

and his motion that he is not seeking more names to add additional defendants to this

case. Further, they state that “[w]hile Plaintiff asserts he will not attempt to amend this

complaint, he has filed several other lawsuits, many of which have been dismissed,

it is possible he is seeking inmates to file another suit.” (ECF No. 229). Defendants

assert that Plaintiff has already named the defendants and alleged how they violated

his rights. Defendants argue that he can learn nothing more from a duty roster except

who reported in for work on what day and for what shift, the roster will not provide

any confirming information as to whether the officer assigned to a certain post was

actually at that post at the time Plaintiff complains of, the officer could be transporting


                                            9
  4:20-cv-00244-JD-TER       Date Filed 02/05/21    Entry Number 249      Page 10 of 11




another inmate to medical, taking a break, collecting meal trays, or performing some

other duty. Defendants assert that a release of a duty roster to an inmate represents a

security risk to officers and staff as well as to other inmates as Plaintiff will be

apprised of the institution’s staffing protocols and habits at various posts within the

facility. Defendants assert that this “information should not be available to this inmate

or to any other inmate who may be able to get access to this piece of produced

discovery documentation.”

          This Motion to Compel as to Interrogatories Nos. 1-5 is denied. Defendants

have set forth with specificity why providing the requested information would be a

security threat to the institution and staff. Plaintiff has only generally stated that this

information is necessary to show who was working at which post but has not specified

why this information is relevant to his case at this juncture to overcome the security

threat.



                                    CONCLUSION

          Therefore, based on the above reasoning, Plaintiff’s Motions to Compel (ECF

Nos. 206 and 207) are granted in part and denied in part and Plaintiff’s Motion to

Compel (ECF No. 227) is denied as set forth above.




                                            10
 4:20-cv-00244-JD-TER      Date Filed 02/05/21   Entry Number 249   Page 11 of 11




      IT IS SO ORDERED.




                                                    s/Thomas E. Rogers, III
February 5, 2021                                    Thomas E. Rogers, III
Florence, South Carolina                            United States Magistrate Judge




                                         11
